           Case 5:17-cv-00072-BLF Document 255 Filed 05/07/19 Page 1 of 5



 1   PAUL J. ANDRE (CBN 196585)                               DUANE MORRIS LLP
     pandre@kramerlevin.com                                   Patrick S. Salceda (CBN 247978)
 2   LISA KOBIALKA (CBN 191404)                               psalceda@duanemorris.com
                                                              Spear Tower
 3   lkobialka@kramerlevin.com                                One Market Plaza, Suite 2200
     JAMES HANNAH (CBN 237978)                                San Francisco, CA 94105-1127
 4   jhannah@kramerlevin.com                                  Telephone: 415.957.3000
     HANNAH LEE (CBN 253197)                                  Facsimile: 650.618.2713
 5   hlee@kramerlevin.com
     KRAMER LEVIN NAFTALIS                                    Counsel for Defendant
 6                                                            Cisco Systems, Inc.
     & FRANKEL LLP
 7   990 Marsh Road                                           (Complete list of counsel for Defendant
     Menlo Park, CA 94025                                     on signature page)
 8   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
 9

10   Counsel for Plaintiff
     Finjan, Inc.
11
                                      UNITED STATES DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
                                               SAN JOSE DIVISION
14

15
      FINJAN, INC., a Delaware Corporation,                Case No. 5:17-cv-00072-BLF-SVK
16
                               Plaintiff,                  STIPULATION AND [PROPOSED]
17                                                         ORDER MODIFYING DATES FOR
             v.                                            BRIEFING AND HEARING ON
18                                                         SUMMARY JUDGMENT MOTIONS
      CISCO SYSTEMS, INC.,
19    a California Corporation
                                                           AS MODIFIED BY THE COURT
20                             Defendant.

21

22

23

24

25

26

27

28
                             STIPULATION AND [PROPOSED] ORDER MODIFYING DATES FOR BRIEFING
                                       AND HEARING ON SUMMARY JUDGMENT MOTIONS
                                            CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 255 Filed 05/07/19 Page 2 of 5



 1          Pursuant to Civil Local Rules 6-1, 6-2(a) and 7-12, Plaintiff Finjan, Inc. (“Finjan”) and

 2   Defendant Cisco Systems, Inc. (“Cisco”) submit this Stipulation and [Proposed] Order Modifying

 3   Dates for Briefing and Hearing on Summary Judgment Motions.

 4          WHEREAS, Finjan and Cisco, have diligently been working on a number of discovery

 5   issues in the case, and have met and conferred and agreed to extend the schedule for expert

 6   discovery through September 17, 2019 as follows:

 7

 8               Event                      Current Date                    Stipulated Date

 9   Opening expert reports            May 23, 2019               July 11, 2019

10   Rebuttal expert reports           June 27, 2019              August 13, 2019

11   Close of expert discovery         August 1, 2019             September 17, 2019
12
            The parties respectfully request that the Court also extend the schedule for summary
13
     judgment briefing and hearing as follows:
14

15               Event                      Current Date              Stipulated Date/Proposed
                                                                           Amended Date
16

17   Opening summary judgment          September 12, 2019         October 22, 2019
     briefs
18
     Responsive summary judgment October 3, 2019                  November 12, 2019
19   briefs

20   Reply summary judgment            October 17, 2019           November 26, 2019
     briefs
21
     Summary judgment hearing          October 31, 2019           At the Court’s earliest availability
22                                                                after December 1, 2019 OR March
23                                                                26, 2020 (date currently set by the
                                                                  Court for Daubert motions)
24

25          WHEREAS the parties contacted the Court’s clerk to request the next available hearing

26   date after December 1, 2019, and were informed by the clerk to file a request with the Court;

27

28                                                   1
                         STIPULATION AND [PROPOSED] ORDER MODIFYING DATES FOR BRIEFING
                                   AND HEARING ON SUMMARY JUDGMENT MOTIONS
                                        CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 255 Filed 05/07/19 Page 3 of 5



 1          WHEREAS, the parties believe that these proposed alterations are supported by good cause

 2   under the current circumstances;

 3          WHEREAS, the parties were previously granted an extension of time to complete

 4   mediation pursuant to ADR L.R. 6-4(c) (Dkt. No. 60), to modify the Joint Stipulated Case

 5   Schedule (Dkt. Nos. 78, 101, 102, 106), to advance the claim construction tutorial (Dkt. No. 117),

 6   to expedite briefing for Cisco’s motion for leave to submit additional claim construction (Dkt. No.

 7   143), to conduct depositions of Israel-based witnesses beyond the close of fact discovery (Dkt. No.

 8   207), and Finjan was granted leave to serve amended infringement contentions for the ‘780 and

 9   ‘633 Patents (Dkt. No 89). No other modifications to the Case Schedule have been made,

10   stipulated or otherwise exist; and

11          WHEREAS, the proposed modifications will not alter any other deadlines (except for those

12   identified herein) already fixed by the Court or set by the Federal Rules of Civil Procedure.

13          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among

14   counsel for Finjan and Cisco that the following modified schedule apply, and the Court order a

15   schedule for briefing and hearing related to the parties’ summary judgment motions as follows:

16
                                  Event                       Stipulated Date/Proposed
17                                                                 Amended Date
18                Opening expert reports                  July 11, 2019
19                Rebuttal expert reports                 August 13, 2019
20                Close of expert discovery               September 17, 2019
21
                  Opening summary judgment briefs         October 22, 2019
22
                  Responsive summary judgment             November 12, 2019
23                briefs

24                Reply summary judgment briefs           November 26, 2019

25                Summary judgment hearing                At the Court’s earliest availability
                                                          after December 1, 2019 OR March
26
                                                          26, 2020 (date currently set by the
27                                                        Court for Daubert motions)
28                                                   2
                         STIPULATION AND [PROPOSED] ORDER MODIFYING DATES FOR BRIEFING
                                   AND HEARING ON SUMMARY JUDGMENT MOTIONS
                                        CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 255 Filed 05/07/19 Page 4 of 5



 1   Dated:   May 6, 2019                                Respectfully submitted,
 2
              /s/ Hannah Lee                             /s/ Patrick S. Salceda
 3
              Paul Andre                                 Patrick S. Salceda
 4            Lisa Kobialka                              Email: psalceda@duanemorris.com
              James Hannah                               DUANE MORRIS LLP
 5            Hannah Lee                                 Spear Tower
              KRAMER LEVIN NAFTALIS &                    One Market Plaza, Suite 2200
 6                                                       San Francisco, CA 94105-1127
              FRANKEL LLP                                Telephone: 415.957.3000
 7            990 Marsh Road                             Facsimile: 650.618.2713
              Menlo Park, CA 94025
 8            Telephone: (650) 752-1700                  L. Norwood Jameson (admitted pro hac vice)
              Facsimile: (650) 752-1800                  Email: wjameson@duanemorris.com
 9            pandre@kramerlevin.com                     Matthew C. Gaudet (admitted pro hac vice)
                                                         Email: mcgaudet@duanemorris.com
              lkobialka@kramerlevin.com                  David C. Dotson (admitted pro hac vice)
10
              jhannah@kramerlevin.com                    Email: dcdotson@duanemorris.com
11            hlee@kramerlevin.com                       Jennifer H. Forte (admitted pro hac vice)
                                                         Email: jhforte@duanemorris.com
12            Counsel for Plaintiff                      DUANE MORRIS LLP
              Finjan, Inc.                               1075 Peachtree Street, Ste. 2000
13                                                       Atlanta, GA 30309
                                                         Telephone: 404.253.6900
14                                                       Facsimile: 404.253.6901

15                                                       Joseph A. Powers (admitted pro hac vice)
                                                         Email: japowers@duanemorris.com
16                                                       Jarrad M. Gunther (admitted pro hac vice)
                                                         Email: jmgunther@duanemorris.com
17                                                       DUANE MORRIS LLP
                                                         30 South 17th Street
18                                                       Philadelphia, PA 19103
                                                         Telephone: 215.979.1000
19                                                       Facsimile: 215.979.1020

20                                                       Counsel for Defendant
                                                         Cisco Systems, Inc.
21

22

23

24

25

26

27

28                                                   3
                          STIPULATION AND [PROPOSED] ORDER MODIFYING DATES FOR BRIEFING
                                    AND HEARING ON SUMMARY JUDGMENT MOTIONS
                                         CASE NO. 5:17-CV-00072-BLF-SVK
          Case 5:17-cv-00072-BLF Document 255 Filed 05/07/19 Page 5 of 5



 1                                       [PROPOSED] ORDER

 2          The Court, having read and considered the parties’ Stipulation, and finding good cause in

 3   support thereof, hereby orders that the below deadlines in the Case Schedule (Dkt. No. 70) be

 4   modified as follows:

 5

 6             Event                    Current Date                      Amended Date

 7   Opening summary             September 12, 2019             October 22, 2019
     judgment briefs
 8
     Responsive summary          October 3, 2019                November 12, 2019
 9   judgment briefs
10   Reply summary judgment      October 17, 2019               November 26, 2019
     briefs
11
     Summary judgment            October 31, 2019               At the Court’s earliest availability
12   hearing                                                    after December 1, 2019 OR March
13                                                              26, 2020 (date currently set by the
                                                                Court for Daubert motions)
14
      The summary judgment hearing date is hereby RESET to January 9, 2020, at 9:00 a.m.
15

16
     IT IS SO ORDERED
17
             May 7, 2019
     Dated: ______________                      __________________________
18                                               Judge Beth Labson Freeman
                                                 UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28                                                  4
                        STIPULATION AND [PROPOSED] ORDER MODIFYING DATES FOR BRIEFING
                                  AND HEARING ON SUMMARY JUDGMENT MOTIONS
                                       CASE NO. 5:17-CV-00072-BLF-SVK
